Judgment, Supreme Court, New York County, (Robert M. Stolz, J.), rendered November 27, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony drug offender, to a term of 8V2 years, unanimously affirmed.
Although we perceive no basis for reducing the sentence, defendant’s purported waiver of his right to appeal was invalid. The record reflects that discussion about waiver of appellate rights first occurred after the plea proceeding and completion of a predicate felony determination. It was never explained to defendant that, as a condition of the plea, he was waiving his right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Ramos, 152 AD2d 209 [1989]).
Motion seeking leave to file a supplemental pro se brief and related relief denied. Concur—Gonzalez, P.J., Mazzarelli, Saxe, Moskowitz and Richter, JJ.